TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-00-00233-CR




                                Jay Aloysius Moritz, Appellant

                                                v.

                                 The State of Texas, Appellee



    FROM THE DISTRICT COURT OF DALLAS COUNTY, 292ND JUDICIAL DISTRICT
       NO. F-9901903-WV, HONORABLE HENRY WADE, JR., JUDGE PRESIDING




               The district court found appellant Jay Aloysius Moritz guilty of theft and assessed

punishment at incarceration in a state jail for two years, probated. Tex. Penal Code Ann.

§ 31.03(a), (e)(4)(A) (West Supp. 2000). Appellant’s only point of error is that the evidence is

factually insufficient to sustain the conviction. We will affirm.

               In a factual-sufficiency review, the evidence is not viewed in the light most

favorable to the verdict. Instead, all the evidence is considered equally, including the testimony

of defense witnesses and the existence of alternative hypotheses. Orona v. State, 836 S.W.2d
319, 321 (Tex. App.—
                   Austin 1992, no pet.). A factual-sufficiency review asks whether a neutral

review of all the evidence, both for and against the finding of guilt, demonstrates that the proof

of guilt is so obviously weak or so greatly outweighed by contrary proof as to undermine

confidence in the fact finder’s determination. Johnson v. State, 23 S.W.3d 1, 11 (Tex. Crim.

App. 2000). A verdict may be set aside only if a finding of guilt beyond a reasonable doubt is
clearly wrong and unjust. Clewis v. State, 922 S.W.2d 126, 129 (Tex. Crim. App. 1996); Stone

v. State, 823 S.W.2d 375, 381 (Tex. App.—
                                        Austin 1992, pet. ref’d as untimely filed).

               On June 30, 1998, appellant purchased a computer from Shakil Sattar, who was

doing business as Texas Micro Computers. Sattar testified that appellant told him that he was a

software engineer. Appellant gave Sattar a business card indicating that appellant was president

of Golden Touch Software, with offices in a suite on Preston Road in Dallas. It was shown that

the Preston Road address was a mail drop and that the suite did not exist. Appellant paid Sattar

by check, but asked him to hold the check for a week until he was paid for work he was doing.

Sattar made several calls to appellant’s bank over the next month, asking if appellant’s account

had sufficient funds to pay the check. It never did. Sattar eventually deposited the check, which

was returned for insufficient funds. Sattar also learned that appellant’s credit card, an imprint of

which he had taken at the time of the sale in case the check did not clear, was in fact a debit card

linked to appellant’s checking account.

               In mid-August 1998 appellant came to Sattar’s business and offered to work off his

debt. Sattar rejected the offer and called the police. Appellant ran away. Appellant later entered

the district attorney’s hot-check diversion program. Pursuant to this program, appellant signed

an admission that he wrote the check to Sattar knowing he did not have sufficient funds and agreed

to a schedule of payments. Appellant failed to make any of the agreed payments.

               Appellant testified that he had an agreement with Sattar to work for him in

exchange for the computer. Appellant called two witnesses who testified that they were under the

impression that appellant worked for Sattar. One of these witnesses, Allen Baugh, testified that

he paid Sattar $90 an hour for appellant’s work repairing computers Baugh purchased from Sattar.

                                                 2
In rebuttal, Sattar denied having any employment relationship with appellant.                Sattar

acknowledged referring appellant to Baugh, hoping that appellant would earn money to pay for

the computer. Sattar denied billing Baugh for appellant’s services, saying that Baugh paid him

only for work done by a man actually employed by Sattar.

               In the exercise of our fact jurisdiction, we are not free to reweigh the evidence and

set aside a verdict merely because we feel that a different result is more reasonable. Clewis v.

State, 922 S.W.2d 126, 135 (Tex. Crim. App. 1996); Reina v. State, 940 S.W.2d 770, 773 (Tex.

App.—
    Austin 1997, pet. ref’d). We must maintain appropriate deference to the trier of fact by

finding reversible error only when the record clearly indicates that the verdict is wrong and

manifestly unjust. Johnson, 23 S.W.3d at 9; Reina, 940 S.W.2d at 773. A decision is not

manifestly unjust because the fact finder resolved conflicting views of the evidence in the State’s

favor. Roise v. State, 7 S.W.3d 225, 233 (Tex. App.—
                                                   Austin 1999, pet. ref’d). Having reviewed

all the evidence, we conclude that the finding of guilt is not clearly wrong or unjust.

               The point of error is overruled and the judgment of conviction is affirmed.




                                             Lee Yeakel, Justice

Before Justices Jones, Kidd and Yeakel

Affirmed

Filed: November 16, 2000

Do Not Publish

                                                 3